Mr. Justice Shepard
delivered the opinion of the Court:
The allegations of the petition for the writ of mandamus prayed for in this case to Benjamin Butterworth, Commissioner of Patents, are substantially the same as those contained in the former petition filed by the same plaintiff, Alfred. L. Bernardin, against John S. Seymour, Commissioner; and the same may be said of the returns made by each defendant to the writ. There is one error in the petition concerning the ending of the former suit, however, that should be noted. The allegation is that the former suit abated in this court because of the retirement of Commissioner Seymour from the said office and the succession of Commissioner Butterworth. The change in the office did not occur until April 12, 1897, and the judgment in the former case, affirming the judgment appealed from, on March 1; and the mandate was issued to the court below on April 10, after a motion for reargument had been overruled.
The case has been submitted on the argument made in the former case, and involves but the one question, namely, the constitutionality of the act of Congress conferring upon this court the jurisdiction to entertain appeals from the decisions of the Commissioner of Patents in certain cases.
For the reasons given in that case (10 App. D. C. 296), the judgment must be affirmed, with costs; and it is so ordered.